Citation Nr: 0637131	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  02-03 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970 
and from November 1973 to October 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

The veteran's claim was previously before the Board in 
December 2002.  At that time, the Board ordered further 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)(2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated provisions of 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light 
of the Federal Circuit's decision, the veteran's claim was 
remanded by the Board in September 2003 in order for the 
requested development to be conducted at the RO level.

In September 2005, the Board again remanded the claim as the 
veteran did not submit a waiver of RO jurisdiction for 
records received after the September 2004 supplemental 
statement of the case (SSOC) was issued.  The claim has been 
returned to Board and is now ready for appellate disposition.
 

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The preponderance of the evidence is against a finding 
that the veteran currently suffers from PTSD related to his 
period of military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2001 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical and personnel 
records; statements of the veteran; VA outpatient treatment 
records; VA examination reports; and private medical records.  
An Internet article regarding the December 1985 plane crash 
has also been associated with the claims folder.  Attempts to 
verify the veteran's asserted stressors were completed by the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records) in May 2004.  The response has been associated with 
the claims folder.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions; 
service medical and personnel records; VA outpatient 
treatment records; reports of VA examinations; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he contends that he 
incurred PTSD as result of learning about the December 1985 
plane crash, which killed 248 military personnel returning 
home for Christmas from peace keeping duties in the Middle 
East.  He further asserts that being exposed to sand storms, 
dust storms, SCUD missile attacks, oil well fires, smoke, and 
having to sleep in a chemical suit contributed to his PTSD.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown,  
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must determine if the veteran served in combat.  
Such a requirement may be met either by the award of a combat 
citation, or by other supportive evidence.  Zarycki, supra.  
If the veteran meets this test, then his lay testimony must 
be accepted as conclusive as to their actual occurrence. 38 
U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).  A combat veteran's claim cannot be 
denied unless there is "clear and convincing evidence" to the 
contrary as to the service incurrence or aggravation element.  
By "clear and convincing" is meant that there is a 
"reasonable certainty of the truth of the fact in 
controversy." See Vanerson v. West, 12 Vet. App. 254 (1999).

At the outset, the veteran does not contend, nor do his 
service personnel records support a finding, that the veteran 
engaged in combat.  The December 1985 plane crash has been 
verified and JSRRC confirmed that four separate SCUD attacks 
were fired at Saudi Arabia, the main base camp for Company A, 
426th Signal Battalion, King Khalid Military City area, from 
January 23, 1991, to February 24, 1991; however, the 
preponderance of the evidence is against the finding that the 
veteran has PTSD related to his military service. 

In this regard, in November 2000 when the veteran filed his 
claim, he submitted a November 2000 statement from the 
Counseling Consortium for PTSD.  A PTSD diagnosed was 
rendered; however, it was not founded on verified stressors, 
but "[i]ntrusive, thoughts, memories, and images of Desert 
Storm events."  

VA outpatient treatment records dated in December 2000 
indicate the veteran complained of intrusive thoughts and 
nightmares regarding the plane crash, nightly SCUD missile 
attacks, and sleeping with a chemical suit.  A PTSD diagnosis 
was rendered, though the examiner noted the veteran was not 
close to any of the victims and he did not experience or 
witness the traumatic events personally.  

Throughout 2001, the veteran complained of thoughts of the 
plane crash.  VA treatment notes dated in January 2001 
indicate there was no definitive diagnosis of PTSD.  In June 
2001, VA treatment providers revealed the veteran no longer 
appeared to meet the criteria for PTSD, despite "strong 
thoughts" about the crash.  

In July 2001, the veteran provided names of two "friends," 
Robert Haulterman and David Fitch, who died in the plane 
crash.  Individual psychotherapy for PTSD was recommended.  
The Board notes that the death of David Fitch was verified.  
There was no Robert Haulterman listed.  The veteran instead 
circled the name of Chester Harderman.  There is no 
indication of how well the veteran knew David Fitch.  
However, that aside, the next month VA treatment providers 
were questioning the diagnosis of PTSD.

An August 2001 VA outpatient treatment entry states the 
veteran had daily preoccupation of the plane crash; however, 
the memories did not appear to be traumatic.  The veteran was 
noted not to be bothered with thoughts of how the 248 
military personnel died, just that they died unexpectedly.  
The provider went on to say that the veteran's thoughts 
regarding the plane crash provided "affective color to the 
man's otherwise emotionless existence and represented a link 
to his days in the military."  

An entry dated in January 2003 again notes the veteran was 
not personally traumatized by the December 1985 plane crash.  
The provider also noted the veteran did not lose anyone 
close.  The Board notes this is contrary to the veteran's 
prior statements that he lost two "buddies."  The examiner 
further noted it was difficult to diagnose PTSD.  The 
thoughts of the plane crash were found to be a symbolic way 
to grieve the veteran's former life as an army cook.  VA 
outpatient treatment records dated in April 2003 indicated 
the veteran was grieving men "he barely knew."  Entries 
dated in May 2003, while noting the plane crash along Axis 
IV, diagnosed major depression.  It was noted to rule out 
PTSD. 

In June 2004, the veteran was afforded a VA examination.  The 
veteran's claims file was reviewed.  See Addendum dated July 
2004.  The veteran reiterated the stressor of the plane 
crash.  He indicated that he did not witness the crash, but 
that some of the guys he knew died in the accident.  The 
veteran denied being exposed to any traumatic situations 
during combat.  There was no mention of SCUD missile attacks.  
The veteran was diagnosed with major depressive disorder.  
The examiner opined the veteran did not meet the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), criteria 
for PTSD as required by 38 C.F.R. Part 4, § 4.130.  There was 
no indication that major depressive disorder was related to 
the veteran's military service.

Though the Board notes VA outpatient treatment records dated 
in September 2004 contain a diagnosis of PTSD, this did not 
conform to the DSM-IV criteria as there was no Axis IV 
information provided, i.e. no stressor information.  The 
Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the June 
2004 VA examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board, in looking at the findings of the June 2004 VA 
examination, notes that the examiner took a complete history 
from the veteran to include his information regarding the 
plane crash.  The examiner considered the veteran's current 
complaints, as well as the objective results from the mental 
status examination.  The claims file was also reviewed.  The 
VA examiner diagnosed major depressive disorder and reached 
the conclusion that the veteran did not meet the criteria for 
PTSD, based on a complete and thorough review of the medical 
evidence of record and objective findings.

In contrast, the Board finds that the November 2000 opinions 
by the Counseling Consortium for PTSD and September 2004 VA 
outpatient treatment record are equivocal at best.  The Board 
finds that the conclusions do not appear to be supported by 
objective medical evidence.  The Board bases its conclusion 
on the lack of specific and verified stressor in November 
2000 and September 2004.

Moreover, the opinions are not probative of the matter on 
appeal as they are not accompanied by a factual predicate in 
the record, nor are they supported by clinical findings.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  While the 
veteran's representative has argued that DSM-IV provides for 
a diagnosis of PTSD based on "learning about unexpected or 
violent death, serious harm, or threat of death or injury 
experienced by a family member or other close associate," 
whether a claimed event is sufficient to cause PTSD and 
whether the DSM-IV criteria are met are medical 
determinations.  Thus, based on the aforementioned, the Board 
has afforded more weight to the opinion of the VA examiner 
who performed the June 2004 VA examination, and finds that 
the clinical evidence of record does not support a valid 
diagnosis of PTSD.

Finally, to the extent that the veteran or his representative 
opine that he meets the criteria for a diagnosis of PTSD, as 
laymen, neither the veteran nor his representative are 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


